Title: To George Washington from Elias Boudinot, 12 August 1783
From: Boudinot, Elias
To: Washington, George


                        
                            private
                            Dear Sir
                            Princeton Augt 12th 1783
                        
                        With this your Excellency will receive my public Letter of this Date—That your Excellency may be informed of
                            every Act of Congress, relating to yourself personally, I do myself the honor of enclosing for your private Information, a
                            Copy of an Address proposed to be delivered to your Excellency on your Attendance here, in Case it should precede the
                            definitive Treaty.
                        I also enclose an Act of Congress calculated to hand down to Posterity the attention of your grateful
                            Country, for Services that never can be repaid—Every public Testimony to your Excellency’s just Merit, gives me a most
                            sensible & lasting Pleasure, as it is a living Evidence that public Gratitude, for essential public Services, is not yet
                            quite driven from our political World. I have the honor to be with very great Esteem & Respect Your Excellency’s
                            Most Obedient and very Hble Servt
                        
                            Elias Boudinot
                        
                    